                                                       Case 20-10752-abl          Doc 96    Entered 10/12/20 11:46:04     Page 1 of 10



                                                  1   James Patrick Shea, Esq.
                                                      Nevada Bar No. 405
                                                  2   Bart K. Larsen, Esq.
                                                      Nevada Bar No. 8538
                                                  3   SHEA LARSEN
                                                      1731 Village Center Circle, Suite 150
                                                  4   Las Vegas, Nevada 89134
                                                      Telephone: (702) 471-7432
                                                  5   Fax: (702) 926-9683
                                                      Email: jshea@shea.law
                                                  6   blarsen@shea.law

                                                  7   Philip Bentley, Esq. (Admitted Pro Hac Vice)
                                                      New York Bar No. 1992627
                                                  8   Priya K. Baranpuria, Esq. (Admitted Pro Hac Vice)
                                                      New York Bar No. 5467444
                                                  9   KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                                      1177 Avenue of the Americas
                                                 10   New York, New York 10036
                                                      Telephone: (212) 715-9100
                                                 11   Fax: (212) 715-8000
                                                      Email: pbentley@kramerlevin.com
         1731 Village Center Circle, Suite 150




                                                 12           pbaranpuria@kramerlevin.com
              Las Vegas, Nevada 89134
SHEA LARSEN




                                                 13   Attorneys for Beverly Crawford and
                   (702) 471-7432




                                                      Alvino Crawford, individually and as
                                                 14   the parents of the decedent Alvino
                                                      Dwight Crawford, and the City of
                                                 15   Kansas City, Missouri

                                                 16
                                                                                  UNITED STATES BANKRUPTCY COURT
                                                 17
                                                                                           DISTRICT OF NEVADA
                                                 18
                                                                                                      ***
                                                 19   In re:                                                      Case No. 20-10752-ABL
                                                 20                                                               Chapter 7
                                                                  JIMENEZ ARMS, INC.,
                                                 21                             Debtor.
                                                 22

                                                 23            EX PARTE MOTION FOR AN ORDER DIRECTING EXAMINATIONS AND THE
                                                                 PRODUCTION OF DOCUMENTS PURSUANT TO FED. R. BANKR. P. 2004
                                                 24
                                                                  Creditors Beverly Crawford and Alvino Crawford, individually and as the parents of the
                                                 25
                                                      decedent Alvino Dwight Crawford (the “Crawfords”), and the City of Kansas City, Missouri
                                                 26
                                                      (“Kansas City”), by and through their undersigned counsel, respectfully move this Court, pursuant
                                                 27
                                                      to Rule 2004 of the Federal Rules of Bankruptcy Procedure and Rule 2004 of the Local Rules of
                                                 28
                                                                                                    Page 1 of 7
                                                      KL2 3197299.1
                                                       Case 20-10752-abl           Doc 96       Entered 10/12/20 11:46:04              Page 2 of 10



                                                  1   Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

                                                  2   Nevada,1 for the entry of an order directing Paul Jimenez, Sr., Paul Jimenez DBA Jimenez Arms,

                                                  3   JA Industries LLC, Genske, Mulder & Company, LLP, and other persons and entities with

                                                  4   knowledge of facts relevant to the Debtor’s potential claims against Paul Jimenez, Sr., members of

                                                  5   his family or entities affiliated with him or his family members to produce documents and appear

                                                  6   for examination, as set forth in subpoenas to be issued pursuant to Fed. R. Bankr. P. 9016, at times,

                                                  7   places and dates to be mutually agreed upon by the parties or, if no such agreement is reached, on

                                                  8   no less than fourteen (14) days’ notice. In support of this motion (the “Motion”), the Crawfords

                                                  9   and Kansas City respectfully state:

                                                 10                                          JURISDICTION AND VENUE

                                                 11               1.   This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and
         1731 Village Center Circle, Suite 150




                                                 12   1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper in this
              Las Vegas, Nevada 89134
SHEA LARSEN




                                                 13   district pursuant to 28 U.S.C. §§ 1408 and 1409.
                   (702) 471-7432




                                                 14               2.   The statutory predicates for the relief sought herein are Section 105, Bankruptcy Rule
                                                 15   2004, and Local Rule 2004.
                                                 16                                                   BACKGROUND
                                                 17               3.   On February 10, 2020 (the “Petition Date”), the above captioned debtor, Jimenez
                                                 18   Arms, Inc. filed a chapter 11 petition under title 11 of the United States Code (the “Bankruptcy Code”),
                                                 19   commencing this chapter 11 case.
                                                 20               4.   Prior to the Petition Date, on June 24, 2019, the Crawfords filed a wrongful death

                                                 21   petition (the “Crawfords’ Petition”) against the Debtor and a number of unrelated parties, in the Circuit

                                                 22   Court of Jackson County, Missouri (Kansas City). On August 12, the Crawfords filed a proof of claim

                                                 23   in this chapter 11 case asserting claims against the Debtor as alleged in the Crawfords’ Petition and

                                                 24   any and all claims against the Debtor that could have been asserted in the Crawfords’ Petition.

                                                 25

                                                 26   1
                                                       Unless otherwise stated, all “Chapter” and “Section” references are to Title 11 of the U.S. Code (the “Bankruptcy
                                                      Code”), all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),
                                                 27   and all references to “Local Rules” are to the Local Rules of Bankruptcy Practice for the U.S. District Court for the
                                                      District of Nevada (the “Local Rules”).
                                                 28
                                                                                                          Page 2 of 7
                                                      KL2 3197299.1
                                                       Case 20-10752-abl        Doc 96     Entered 10/12/20 11:46:04        Page 3 of 10



                                                  1               5.   Further, on January 7, 2020, Kansas City filed a petition (the “Kansas City Petition”)

                                                  2   against the Debtor and a number of unrelated parties, in the Circuit Court of Jackson County, Missouri

                                                  3   (Kansas City). On August 12, Kansas City filed a proof of claim in this chapter 11 case asserting

                                                  4   claims against the Debtor as alleged in the Kansas City Petition and any and all claims against the

                                                  5   Debtor that could have been asserted in the Kansas City Petition.

                                                  6               6.   Paul Jimenez, Sr. (“Mr. Jimenez”) is the President of the Debtor. Paul Jimenez DBA

                                                  7   Jimenez Arms is a sole proprietorship owned and operated by Mr. Jimenez, which conducted

                                                  8   business with the Debtor and may have received substantial assets from the Debtor in the years prior

                                                  9   to the Debtor’s chapter 7 filing. JA Industries LLC is a company owned and operated by Mr.

                                                 10   Jimenez, which is now continuing the Debtor’s business as its successor. Genske, Mulder &

                                                 11   Company, LLP is an accounting firm that provided accounting services to the Debtor prior to this
         1731 Village Center Circle, Suite 150




                                                 12   bankruptcy, and that provides and has provided accounting services to Mr. Jimenez, Paul Jimenez
              Las Vegas, Nevada 89134
SHEA LARSEN




                                                 13   DBA Jimenez Arms, and JA Industries LLC.
                   (702) 471-7432




                                                 14               7.   It is apparent from testimony given by Mr. Jimenez at the Section 341 meeting of

                                                 15   creditors in this chapter 7 case, as well as documents obtained from Mr. Jimenez and other sources,

                                                 16   that the Debtor made significant pre-petition asset transfers to Mr. Jimenez, members of Mr. Jimenez’s

                                                 17   family and entities affiliated with members of Mr. Jimenez’s family, which may be recoverable under

                                                 18   sections 544, 547 and 548 of the Bankruptcy Code.

                                                 19               8.   In addition, this evidence reveals multiple financial, operational and personal

                                                 20   connections among the Debtor, Paul Jimenez DBA Jimenez Arms, JA Industries LLC and Mr.

                                                 21   Jimenez, which appear to support claims that (a) Paul Jimenez DBA Jimenez Arms and Mr. Jimenez

                                                 22   operated as alter egos of the Debtor prior to the petition date, and (b) JA Industries LLC is currently

                                                 23   operating as the Debtor’s successor. On these grounds, it appears that one of more of Paul Jimenez

                                                 24   DBA Jimenez Arms, JA Industries LLC and Mr. Jimenez may be co-liable with the Debtor for its

                                                 25   debts.

                                                 26

                                                 27

                                                 28
                                                                                                    Page 3 of 7
                                                      KL2 3197299.1
                                                       Case 20-10752-abl         Doc 96     Entered 10/12/20 11:46:04       Page 4 of 10



                                                  1               9.    To investigate these potential estate claims, discovery pursuant to Bankruptcy Rule

                                                  2   2004 is needed from Mr. Jimenez, Paul Jimenez DBA Jimenez Arms, JA Industries LLC, Genske,

                                                  3   Mulder & Company, LLP, and other persons and entities with knowledge of the relevant facts.

                                                  4                                               ARGUMENT

                                                  5               10.   An examination pursuant to Bankruptcy Rule 2004 “can be ordered ‘on motion of

                                                  6   any party in interest.’” In re Stasz, 387 B.R. 271, 273, n.3 (9th Cir. 2008); see also In re Lifeco Inv.

                                                  7   Group, Inc., 173 B.R. 478, 480 (Bankr. D. Del. 1994) (quoting Fed. R. Bankr. P. 2004(a)).

                                                  8   Bankruptcy Rule 2004 further provides that the Court may order the examination and the production

                                                  9   of documentary evidence concerning any matter that relates “to the liabilities and financial condition

                                                 10   of the debtor, or to any matter which may affect the administration of the debtor’s estate, or . . . any

                                                 11   matter relevant to the case or the formulation of a plan.” Fed. R. Bankr. P. 2004(b); In re Dinubilo,
         1731 Village Center Circle, Suite 150




                                                 12   177 B.R. 932, 935 (E.D. Cal. 1993) (noting “[u]nder Rule 2004, a court may order the examination
              Las Vegas, Nevada 89134
SHEA LARSEN




                                                 13   of any person or motion of any party in interest.”). Generally, the purpose of a Bankruptcy Rule
                   (702) 471-7432




                                                 14   2004 examination is to “discover assets, examine transactions, and determine whether wrongdoing

                                                 15   has occurred.” In re North Plaza, LLC, 395 B.R. 113, 122 n.9 (S.D. Cal. 2008) (citing In re Rafsky,

                                                 16   300 B.R. 152, 153, n.2 (D. Conn. 2003)); see also In re Enron Corp., 281 B.R. 836, 840 (Bankr.

                                                 17   S.D.N.Y. 2002).

                                                 18               11.   The scope of a Bankruptcy Rule 2004 examination is “unfettered and broad,” as the

                                                 19   plain language of the rule indicates. See 9 Collier on Bankruptcy ¶ 2004.02[1] at 2004-6 (15th ed.

                                                 20   Rev. 1997); In re Dinubilo, 177 B.R. 932, 939 (E.D. Cal. 1993) (quoting In re GHR Energy Corp.,

                                                 21   Inc., 33 B.R. 451, 453 (Bankr. D. Mass. 1983). The broad latitude of Bankruptcy Rule 2004

                                                 22   examinations furthers the purpose of the rule, which is “to allow the court to gain a clear picture of

                                                 23   the condition and the whereabouts of the bankrupt’s estate.” In re Int’l Fibercom, Inc., 283 B.R.

                                                 24   290, 292 (Bankr. D. Ariz. 2002) (permitted Bankruptcy Rule 2004 examination aimed at “obtaining

                                                 25   information that will . . . potentially uncover additional claims that may exist for the benefit of the

                                                 26   estate”); In re W&S Invs., 1993 U.S. App. LEXIS 2231, at *5 (9th Cir. 1993) (“Bankruptcy Rule

                                                 27   2004 is a broadly construed discovery device.”); In re French, 145 B.R. at 992 (“Bankruptcy Rule

                                                 28
                                                                                                    Page 4 of 7
                                                      KL2 3197299.1
                                                       Case 20-10752-abl         Doc 96      Entered 10/12/20 11:46:04      Page 5 of 10



                                                  1   2004 . . . does not offer the procedural safeguards available under Rule 26 of the Federal Rules of

                                                  2   Civil Procedure.”).

                                                  3               12.   The information that the Crawfords and Kansas City seek through this Motion relate

                                                  4   to matters that are clearly within the permitted scope of Rule 2004, including, but not limited to,

                                                  5   information related to Debtors’ potential causes of action, as well as the Debtor’s other assets,

                                                  6   liabilities and business operations.

                                                  7               13.   Local Rule 2004(b) further provides, in part, “[t]he clerk may sign orders for

                                                  8   examination if the date set for examination is more than fourteen (14) days from the date the motion

                                                  9   is filed.” This Motion is being filed more than fourteen (14) prior to the date set for the examination.

                                                 10   Accordingly, the clerk is authorized to sign an order granting this Motion.

                                                 11
         1731 Village Center Circle, Suite 150




                                                 12
              Las Vegas, Nevada 89134
SHEA LARSEN




                                                 13
                   (702) 471-7432




                                                 14

                                                 15

                                                 16                                [Remainder of Page Intentionally Left Blank]

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28
                                                                                                    Page 5 of 7
                                                      KL2 3197299.1
                                                       Case 20-10752-abl          Doc 96    Entered 10/12/20 11:46:04          Page 6 of 10



                                                  1                                               CONCLUSION

                                                  2               For the reasons stated above, the Crawfords and Kansas City respectfully request that the

                                                  3   Court enter an order directing Paul Jimenez, Sr., Paul Jimenez DBA Jimenez Arms, JA Industries

                                                  4   LLC, Genske, Mulder & Company, LLP, and other persons and entities with knowledge of facts

                                                  5   relevant to the Debtor’s potential claims against Paul Jimenez, Sr., members of his family or entities

                                                  6   affiliated with him or his family members to produce documents and appear for examination

                                                  7   pursuant to Bankruptcy Rule 2004, as set forth in subpoenas to be issued pursuant to Fed. R. Bankr.

                                                  8   P. 9016, at times, places and dates to be mutually agreed upon by the parties or, if no such agreement

                                                  9   is reached, on no less than fourteen (14) days’ notice. A proposed order is attached hereto as Exhibit

                                                 10   1.
                                                 11               Dated this 12th day of October 2020.
         1731 Village Center Circle, Suite 150




                                                 12                                                      SHEA LARSEN
              Las Vegas, Nevada 89134
SHEA LARSEN




                                                 13                                                      /s/ Bart K. Larsen
                   (702) 471-7432




                                                                                                         Bart K. Larsen, Esq.
                                                 14                                                      Nevada Bar No. 8538
                                                                                                         1731 Village Center Circle, Suite 150
                                                 15                                                      Las Vegas, Nevada 89134
                                                 16                                                      KRAMER LEVIN NAFTALIS & FRANKEL
                                                                                                         LLP
                                                 17                                                      Philip Bentley, Esq. (Admitted Pro Hac Vice)
                                                                                                         Priya K. Baranpuria, Esq. (Admitted Pro Hac Vice)
                                                 18                                                      1177 Avenue of the Americas
                                                                                                         New York, New York 10036
                                                 19
                                                                                                         Attorneys for Beverly Crawford and Alvino Crawford,
                                                 20                                                      individually and as the parents of the decedent Alvino
                                                                                                         Dwight Crawford, and the City of Kansas City,
                                                 21                                                      Missouri
                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28
                                                                                                     Page 6 of 7
                                                      KL2 3197299.1
                                                       Case 20-10752-abl          Doc 96    Entered 10/12/20 11:46:04      Page 7 of 10



                                                  1                                        CERTIFICATE OF SERVICE

                                                  2               I hereby certify that on October 12, 2020, I electronically transmitted the foregoing EX

                                                  3   PARTE MOTION FOR AN ORDER DIRECTING EXAMINATIONS AND THE PRODUCTION

                                                  4   OF DOCUMENTS PURSUANT TO FED. R. BANKR. P. 2004 to the Office of the Clerk of the

                                                  5   Bankruptcy Court, using the CM/ECF System, for filing and transmittal of a Notice of Electronic

                                                  6   Filing to the CM/ECF registrants listed for this matter.

                                                  7

                                                  8                                                  By: /s/ Bart K. Larsen, Esq.

                                                  9

                                                 10

                                                 11
         1731 Village Center Circle, Suite 150




                                                 12
              Las Vegas, Nevada 89134
SHEA LARSEN




                                                 13
                   (702) 471-7432




                                                 14

                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28
                                                                                                    Page 7 of 7
                                                      KL2 3197299.1
Case 20-10752-abl   Doc 96   Entered 10/12/20 11:46:04   Page 8 of 10




                                        EXHIBIT 1
                                                       Case 20-10752-abl          Doc 96    Entered 10/12/20 11:46:04      Page 9 of 10



                                                  1

                                                  2

                                                  3

                                                  4

                                                  5

                                                  6

                                                  7   James Patrick Shea, Esq.                            Philip Bentley, Esq. (Admitted Pro Hac Vice)
                                                      Nevada Bar No. 405                                  New York Bar No. 1992627
                                                  8   Bart K. Larsen, Esq.                                Priya K. Baranpuria, Esq. (Admitted Pro Hac
                                                      Nevada Bar No. 8538                                 Vice)
                                                  9   SHEA LARSEN                                         New York Bar No. 5467444
                                                      1731 Village Center Circle, Suite 150               KRAMER LEVIN NAFTALIS & FRANKEL
                                                 10   Las Vegas, Nevada 89134                             LLP
                                                      Telephone: (702) 471-7432                           1177 Avenue of the Americas
                                                 11   Fax: (702) 926-9683                                 New York, New York 10036
                                                      Email: jshea@shea.law                               Telephone: (212) 715-9100
         1731 Village Center Circle, Suite 150




                                                 12          blarsen@shea.law                             Fax: (212) 715-8000
                                                                                                          Email: pbentley@kramerlevin.com
              Las Vegas, Nevada 89134
SHEA LARSEN




                                                 13                                                               pbaranpuria@kramerlevin.com
                   (702) 471-7432




                                                 14   Attorneys for Beverly Crawford and
                                                      Alvino Crawford, individually and as
                                                 15   the parents of the decedent Alvino
                                                      Dwight Crawford, and the City of
                                                 16   Kansas City, Missouri

                                                 17
                                                                                  UNITED STATES BANKRUPTCY COURT
                                                 18
                                                                                            DISTRICT OF NEVADA
                                                 19
                                                                                                      ***
                                                 20   In re:                                                      Case No. 20-10752-ABL
                                                 21                                                               Chapter 7
                                                                  JIMENEZ ARMS, INC.,
                                                 22                             Debtor.
                                                 23

                                                 24                   ORDER GRANTING EX PARTE MOTION FOR AN ORDER DIRECTING
                                                                         EXAMINATIONS AND THE PRODUCTION OF DOCUMENTS
                                                 25                              PURSUANT TO FED. R. BANKR. P. 2004
                                                 26               This Court having reviewed the Ex Parte Motion for Order Directing Examinations and the
                                                 27   Production of Documents Pursuant to Fed. R. Bankr. P. 2004 [ECF No. ___] (the “Motion”) filed
                                                 28
                                                                                                    Page 1 of 2
                                                      KL2 3197301.2
                                                      Case 20-10752-abl         Doc 96   Entered 10/12/20 11:46:04       Page 10 of 10



                                                  1   by Beverly Crawford and Alvino Crawford, individually and as the parents of the decedent Alvino

                                                  2   Dwight Crawford (the “Crawfords”), and the City of Kansas City, Missouri (“Kansas City”), and

                                                  3   for good cause appearing:

                                                  4               IT IS HEREBY ORDERED that the Motion is GRANTED.

                                                  5               IT IS FURTHER ORDERED that Paul Jimenez, Sr., Paul Jimenez DBA Jimenez Arms, JA

                                                  6   Industries LLC, Genske, Mulder & Company, LLP, and other persons and entities with knowledge

                                                  7   of facts relevant to the Debtor’s potential claims against Paul Jimenez, Sr., members of his family

                                                  8   or entities affiliated with him or his family members shall produce documents and appear for

                                                  9   examination under oath before a certified court reporter pursuant to Bankruptcy Rule 2004, as set

                                                 10   forth in subpoenas to be issued pursuant to Fed. R. Bankr. P. 9016, at times, places and dates to be

                                                 11   mutually agreed upon by the parties or, if no such agreement is reached, on no less than fourteen
         1731 Village Center Circle, Suite 150




                                                 12   (14) calendar days’ written notice, as to any matter permitted by Fed. R. Bankr. P. 2004, including
              Las Vegas, Nevada 89134
SHEA LARSEN




                                                 13   but not limited to the matters specifically enumerated in the Motion.
                   (702) 471-7432




                                                 14
                                                                  IT IS SO ORDERED.
                                                 15

                                                 16

                                                 17
                                                      Submitted by:
                                                 18
                                                      SHEA LARSEN
                                                 19
                                                      /s/ Bart K. Larsen, Esq.
                                                 20   Bart K. Larsen, Esq.
                                                      Nevada Bar No. 8538
                                                 21   1731 Village Center Circle, Suite 150
                                                      Las Vegas, Nevada 89134
                                                 22
                                                      KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                                 23   Philip Bentley, Esq. (Admitted Pro Hac Vice)
                                                      Priya K. Baranpuria, Esq. (Admitted Pro Hac Vice)
                                                 24   1177 Avenue of the Americas
                                                      New York, New York 10036
                                                 25

                                                 26   Attorneys for Beverly Crawford and Alvino
                                                      Crawford, individually and as the parents of
                                                 27   the decedent Alvino Dwight Crawford, and the
                                                      City of Kansas City, Missouri
                                                 28
                                                                                                Page 2 of 2
                                                      KL2 3197301.2
